Citation Nr: 0426659	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  99-23 849A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether an October 1981 RO decision was clearly and 
unmistakably erroneous for failing to grant service 
connection for transverse myelitis.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from April 1963 to March 1965.

This case originally came to the Board of Veterans' Appeals 
(Board) from a September 1999 decision by the New York, New 
York, Regional Office (RO).  That decision found no clear and 
unmistakable error in an October 1981 RO decision.  The 
veteran appealed and, in a May 2002 decision, the Board 
concurred.

In August 2002, the veteran, by his representative, moved for 
reconsideration of the Board decision pursuant to 38 U.S.C.A. 
§ 7103, and the Board sustained the motion in a November 2002 
order.  In a February 2003 decision, the Board again found no 
clear and unmistakable error in the October 1981 RO decision.

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
motion filed jointly by the veteran's attorney and VA General 
Counsel, the Court entered a December 2003 order dismissing 
the appeal and remanding the case for "readjudication" of 
the issue of entitlement to an earlier effective date-an 
issue that had not been adjudicated by the Board and, thus, 
was not in appellate status.  Then, pursuant to a second 
motion filed jointly by the veteran's attorney and VA General 
Counsel, the Court entered a January 2004 order vacating the 
Board's February 2003 decision the appeal from which had been 
dismissed the month before.

In light of the fact that this is a reconsideration decision, 
a three-judge panel has been convened.  The issue of 
entitlement to an earlier effective date has yet to be the 
subject of a prior final Board decision.  Hence, it is 
addressed separately.


FINDING OF FACT

An unappealed October 1981 rating decision found no new and 
material evidence with which to grant service connection for 
transverse myelitis, and the decision was reasonably 
supported by the evidence then of record and the prevailing 
legal authority.


CONCLUSION OF LAW

The October 1981 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim and to help a claimant obtain 
that evidence, was enacted during this appeal.  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); VA duties are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  There are, however, 
some claims to which VCAA does not apply, one of which is a 
claim that a VA decision was the product of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).

Generally, final RO decisions can only be changed, on the 
same factual basis, by a review of the decision by RO 
personnel designated in 38 C.F.R. § 3.2600, or by an appeal 
to duly constituted appellate authorities pursuant to 
38 U.S.C.A. § 7105.  See 38 C.F.R. § 3.104(a) (2003).  In the 
absence of the aforementioned review or appeal, final RO 
decisions can only be changed, on the same factual basis, by 
a finding that the decision was the product of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).

The law on clear and unmistakable error embodies the legal 
principle of res judicata, i.e., a final decision on the 
merits of a claim by an adjudicative body of competent 
jurisdiction is conclusive as to the rights of the parties, 
and constitutes a bar to a subsequent action on the same 
claim by the same parties.  See McDowell v. Brown, 5 Vet. 
App. 401, 405 (1993).  That is, it is not conducive to 
efficient docket management to relitigate the same issues 
between the same parties.  A claim of clear and unmistakable 
error is a collateral attack on, not an appeal from, a final 
VA decision.  Smith v Brown, 35 F.3d 1516, 1527 (Fed. Cir. 
1994).  There is, however, a presumption of validity to final 
decisions and, where such decisions are collaterally 
attacked, the presumption is very strong.  Phillips v. Brown, 
10 Vet. App. 25, 31 (1997).

Clear and unmistakable error means that the correct facts, as 
they were known at the time, were not considered by the 
adjudicator (though disagreement as to how the facts should 
have been weighed is not clear and unmistakable error), or 
the law in effect at the time of the alleged error was 
incorrectly applied.  The error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time the error was made.  The 
determination of clear and unmistakable error must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Baldwin v. West, 13 Vet. App. 1 (1999).  

A clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, with which reasonable minds could not disagree, 
that the result would have been manifestly different but for 
the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Accordingly, to raise a claim of clear and unmistakable 
error, the alleged error must be described with some degree 
of specificity and, unless it is clear from the nature of the 
error, persuasive reasons must be proffered that the outcome 
would have been manifestly different had the error not been 
made.  Id.

Where the alleged error is a failure to reopen or grant a 
claim previously and finally denied, clear and unmistakable 
error is shown if (1) VA adjudicators failed to consider 
probative evidence and, (2) had the evidence been considered 
under the law then in effect, service connection would have 
been granted.  If probative evidence was considered but, 
arguably, it could have been differently weighed, the remedy 
was to timely appeal the decision, and a subsequent claim of 
clear and unmistakable error will not lie.  Even if probative 
evidence was not considered, a claim of clear and 
unmistakable error will not lie unless the probative 
evidence, if considered, would have resulted in service 
connection.  That is so because anything less than a grant of 
service connection would not be a manifestly different 
outcome.  See generally, Crippen v. Brown, 9 Vet. App. 412 
(1996).

Turning now to the evidence before the RO in 1981, the 
veteran's service medical records included a March 1963 
entrance examination where he gave a history of leg cramps 
and dizziness or fainting spells.  In July 1963, he 
complained of bilateral ankle and knee pain.  The examiner 
found "no pathology" and issued aspirin.  The veteran 
voiced the same complaint in September 1963.  The examiner 
recorded that history he gave was inconsistent and physical 
examination was unremarkable.  The impression was 
"functional" and a "placebo" was advised.  On a November 
1963 record, the veteran reported aches, pains, and 
"collapsing legs" (quotation marks in the original) since 
he entered service.  The examiner noted that no pathology was 
found on two previous examinations, and provided no 
treatment.  Apparently, the veteran was offered a psychiatric 
consultation but declined.  On two occasions in October and 
again in November 1964, the veteran complained of mid-back 
pain.  In November 1964, the examiner noted that the pain was 
inconsistent but mainly occurred with exertion, that it was 
not relieved by Robaxin, and that there was some 
paravertebral muscle spasm.  On an X-ray request, the 
examiner noted that the veteran complained of chronic leg 
strain and gave a fourteen-month history of back pain without 
trauma.  X rays showed a slight scoliosis to the right, and 
the impression was low back strain.  

The file includes a copy of a March 1965 separation 
examination that showed no musculoskeletal or neurologic 
disabilities by clinical evaluation.

In August 1966, the veteran claimed entitlement to service 
connection for residuals of a low-back injury he said he 
sustained in August 1964.  At a September 1966 VA 
examination, he complained of constant back pain from the 
lumbar to the cervical spine.  Save for scoliosis to the 
right in the upper lumbar area, X rays of the entire spine 
were unremarkable.  The examiner noted that the veteran wore 
no back support, and that he walked, stood, and undressed 
with ease.  There was no tenderness, no muscle spasm, no 
pathological leg signs, and squatting and hip flexion were 
pain-free.  Range of motion of the lumbar spine was within 
normal limits, but testing range of motion aggravated pain; 
range of motion of the cervical spine was within normal 
limits with slight pain in the interscapular area on right 
lateral flexion.  The assessment was "no orthopedic 
disability."  A November 1966 RO decision denied service 
connection for a back disorder.

In November 1969, the veteran claimed entitlement to service 
connection for paraplegia.  At a January 1970 VA examination, 
he reported that he landed on his back during airborne 
training and had trouble with his legs in service.  He said 
his condition worsened, he began to have leg pain, numbness, 
and tingling.  He also reported headaches and dizziness.  He 
said that, in May 1969, he fell unconscious and had been 
bedridden since.  The examiner noted that the veteran walked 
in his house with crutches and leg braces, but otherwise used 
a wheelchair.  Physical examination revealed that the upper 
extremities were normal.  The veteran could dress himself, 
but his lower extremities were completely paralyzed and he 
had no sensation to pain below the T5 level.  The diagnosis 
was transverse myelitis, T5.  The examiner noted that there 
were no reports of that condition in the claim file.

A March 1970 RO decision recited the evidence then of record 
and determined that transverse myelitis, first diagnosed at 
the January 1970 VA examination, was unrelated to leg and 
back complaints in service.

In a February 1976 letter, the veteran asserted his belief 
that his disability was related to service.  A March 1976 RO 
letter advised him that the claim could only be granted upon 
receipt of new and material evidence.

In a later March 1976 letter, the veteran said he hurt his 
back twice at jump school in the summer of 1963:  once when 
released from the 250-foot tower and again during a jump from 
an aircraft.  He said he began to have back pain several 
months after jump school.  He also said that he was 
overworked once on KP, developed back pain, and was put on 
bed rest by the doctor.  In a May 1976 letter, the RO said 
that the veteran's statement did not constitute new and 
material evidence with which to grant the claim.

In a June 1977 letter, the veteran reiterated the events in 
service and again asserted that his paraplegia was related 
thereto.  In a September 1977 letter, the RO again advised 
him of the need for new and material evidence.

In May 1978, the veteran claimed service connection for 
transverse myelitis and other related conditions.  In a 
letter later that month, the RO reiterated the need for new 
and material evidence with which to grant the claim.

In an August 1979 letter to his Senator, the veteran 
indicated that he wished to have a VA hearing.  His Senator 
forwarded his letter to the RO in September.

At a January 1980 RO hearing, the veteran testified that he 
injured his back twice at jump school, but did not seek 
medical attention for fear he would not be allowed to 
complete airborne training.  He said he developed 
intermittent, stabbing back pain several months after the 
back injuries.  He said that he sought medical attention when 
the pain became more frequent, but did not receive any 
treatment due to a misunderstanding with the dispensary.  He 
alleged that he later developed back pain when he was 
overworked on "KP."

The veteran testified that, in 1968, he felt tired and weak, 
found himself shifting his weight from one foot to the other 
while standing, and became paralyzed about a month later.  He 
was hospitalized at Beekman Downtown Hospital and then at 
Bellevue, but doctors were puzzled by his condition and, 
initially, not able to offer a diagnosis.  Later, he was told 
he had transverse myelitis, but he did not feel that doctors 
were confident that was what he had.  He indicated that his 
condition had been rather static, so he did not see a doctor 
regularly.  He said he last saw doctors at Gouvernour 
Hospital in 1979, one in the rehabilitation clinic and one in 
the orthopedic clinic.  In response to questions from a 
doctor on the hearing panel, the veteran said he first 
noticed difficulty with his legs while standing in formation 
in basic training.  He said his knees buckled and he fell to 
the ground.  Then, in jump school, he had trouble running; he 
said he had to "force" his legs to move forward.

The RO requested the veteran's treatment records from 
Bellevue Hospital, but only received records dated from March 
1979.  Most of the records were from the neuro-otology 
clinic, one of which, from October 1979, noted "transverse 
myelitis after a spinal injury in 1969."  On a March 1979 
record from the neurology clinic, the assessment was 
"Evidence of damage to low cord-cauda equina region."
Gouvernour Hospital records dated from March 1975.  
Rehabilitation clinic records, dated in 1976 and 1977, noted 
a spinal cord injury at T6 after a bad parachute landing fall 
in 1963.  A January 1980 podiatry clinic record noted 
paraplegia due to a spinal cord injury.

In a May 9, 1980, letter, the RO listed the evidence 
considered-the veteran's hearing testimony and the records 
from Bellevue and Gouvernour hospitals-and determined that 
the evidence was not new and material because none of it 
showed that myelitis was incurred or aggravated in service or 
manifested to the requisite degree within the first 
postservice year.  The May 1980 letter was sent on the 
November 1979 version of VA Form Letter 21-103.  That 
included notice to the claimant of his right to appeal and 
the procedure for doing so.

The language emphasized above shows that the RO considered 
presumptive service connection in its May 1980 decision.  
That fact is significant if only because the representative, 
in argument received in May 2004 denominated "Final BVA 
Submission," contended that the veteran was entitled to 
presumptive service connection but that no consideration was 
given thereto.  Clearly, presumptive service connection was 
considered in May 1980.  However, the relevance of the May 
1980 finding, and the representative's contention are not 
entirely clear because the veteran's contention, and argument 
by his representative, have been to the effect that 
transverse myelitis was manifest in service.  If it was, then 
direct, not presumptive, service connection would have been 
warranted.  However, transverse myelitis was not diagnosed 
until 1969, nearly four years after the veteran's separation 
from service and three years after the end of the presumptive 
period.

In a March 1981 statement, the veteran sought to reopen his 
claim, and asserted then that his disability became manifest 
before, and not as a result of, airborne training.  He 
referred to leg pain, a "heated" sensation in the knees, 
and an inability to control the movement of his legs and 
ankles, symptoms he seemed to contend began before he entered 
airborne training.  In the "Final BVA Submission," his 
representative contended that this statement constituted a 
Notice of Disagreement as to the May 1980 RO decision.  It is 
true that, in the March 1981 statement, the veteran 
reiterated his contention that his paraplegia began in 
service.  To that extent, he expressed disagreement with, 
though he did not mention, the May 1980 RO decision.  His 
statement, however, failed to include an indispensable 
ingredient of a Notice of Disagreement:  a request for 
appellate review of an RO decision.  See Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 
(2003).  Thus, the veteran's March 1981 statement is not, 
assertions by his representative to the contrary 
notwithstanding, a Notice of Disagreement, and the May 1980 
RO decision is final.

In an April 1981 letter, the RO noted the May 1980 denial, 
and reminded the veteran that his right to appeal that 
decision would soon expire unless he exercised it.  The RO 
also reminded him that, if he did not appeal the May 1980 
decision, he needed to submit new and material evidence.

In a June 1981 letter, the veteran said he wished to 
"present new evidence," and he enclosed a May 1981 letter 
from L. Belok, MD.  (Parenthetically, the March 1981 
statement, the April 1981 RO letter, and the veteran's 
submission of additional evidence further negates the 
contention by his representative that his March 1981 
statement was a Notice of Disagreement.)  

Dr. Belok, of the neurology clinic at Gouvernour Hospital, 
said, without elaboration or reference to the veteran's 
service medical records or to clinical findings, that the 
appellant had been treated there for paraplegia, "which 
started when he was in the Army during basic training in 
1963."  In an apparent effort to develop evidence to amplify 
the brief, unsupported statement by Dr. Belok, the RO twice 
requested additional information from him in August 1981, but 
he failed to respond.

The October 1981 RO decision reviewed evidence received since 
the May 1980 RO decision-including the letter from Dr. 
Belok-and determined that none of it was new and material.

Since there is no probative evidence that the RO failed to 
consider in the October 1981 decision, there is no probative 
evidence to assess to determine whether, had it been 
considered, the claim would have been reopened and service 
connection would have been granted.  Crippen.  Thus, the 
Board is constrained to conclude that the correct facts, as 
they were known in October 1981, were considered by the 
adjudicator.  Baldwin.

The Board now turns to the law in effect at the time of the 
October 1981 RO decision to determine whether that law was 
correctly applied.

The statutory law then provided that an unappealed RO 
decision was final and the claim could not be reopened or 
allowed except as provided by regulation.  38 U.S.C. 
§ 4005(c).  Regulations provided that an unappealed RO 
decision was final and not subject to revision on the same 
factual basis.  38 C.F.R. § 3.104 (1981).

The question with which the RO was faced in 1981 was whether 
it had before it a new factual basis with which to revise the 
final, unappealed, May 1980 decision.

Since there is no reason to believe that Dr. Belok was 
present with the veteran during basic training, or that he 
examined the veteran's service medical records which, 
incidentally, showed no evidence of paraplegia.  Rather, it 
appears that Dr. Belok's assertion, that the veteran's 
paraplegia began in service, was based solely on history from 
the veteran.  Thus, Dr. Belok's May 1981 letter was not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional).  The RO sought additional 
evidence from Dr. Belok, which might have provided a new 
factual basis for granting service connection, but received 
none.

In addition, the veteran had consistently given that same 
history to other health care providers.  For example, the May 
1980 RO decision considered records from the rehabilitation 
clinic at Gouvernour Hospital that repeatedly note a history 
from the veteran of a T6 spinal cord injury in a parachute 
landing fall.  Even his podiatrist at Gouvernour Hospital 
said that the veteran's paraplegia was due to a spinal cord 
injury.  So it was reasonable rating judgment for the RO to 
conclude, without more information from Dr. Belok, that his 
brief, unsupported statement merely reflected history 
previously given by the veteran and previously considered by 
the RO.  Accordingly, the October 1981 RO decision reviewed 
Dr. Belok's letter, all of the other evidence of record, and 
determined that new and material evidence had not been 
received with which to grant the claim.

In the June 1998 letter from his representative, the veteran 
contended that the October 1981 RO decision was clearly and 
unmistakably erroneous because it "ignored" new and 
material evidence-the June 1981 letter from Dr. Belok.  That 
contention, however, is patently incorrect as the RO decision 
specifically referred to the letter as evidence considered.  
If, by use of the word "ignored" the veteran meant that the 
RO was "not persuaded" by the letter, then the claim really 
goes only to the weight attributed to it.  The weight VA 
attributes to various items of evidence is not clear and 
unmistakable error.  Baldwin.

The veteran's representative, in the "Final BVA 
Submission," contends that the October 1981 RO decision was 
clearly and unmistakably erroneous for failing to consider 
presumptive service connection.  However, since presumptive 
service connection was considered in the May 1980 RO 
decision, and since none of the evidence received after the 
May 1980 RO decision addressed the veteran's first 
postservice year, it is not evident how presumptive service 
connection was relevant in October 1981, or how failure to 
consider presumptive service connection could constitute 
clear and unmistakable error.  Further, since there was no 
relevant evidence to consider with regard to presumptive 
service connection, i.e., no evidence of paraplegia during 
the veteran's first postservice year, it is clear that 
consideration of presumptive service connection in the 
October 1981 decision would not have resulted in service 
connection.  As noted above, any result short of granting 
service connection would not have been manifestly different.  
Therefore, failure to consider presumptive service connection 
cannot, ipso facto, constitute clear and unmistakable error.

The representative, in the "Final BVA Submission," contends 
that the October 1981 RO decision was clearly and 
unmistakably erroneous for failing to consider chronicity and 
continuity pursuant to 38 C.F.R. § 3.303(b).  The reference, 
however, is unavailing because the veteran was not diagnosed 
with a chronic disease in service or in the first postservice 
year.  Indeed, he was not diagnosed with transverse myelitis 
until 1969 some four years postservice.  In addition, there 
is no evidence of continuity of symptomatology from his 
separation from service to 1969.  Thus, 38 C.F.R. § 3.303(b) 
is not relevant here.

The representative, in the "Final BVA Submission," contends 
that the October 1981 RO decision was clearly and 
unmistakably erroneous for failing to consider 38 C.F.R. 
§ 3.303(d) ("Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.").  This reference, too, is 
unavailing because, in October 1981, the evidence pertinent 
to service did not establish that the veteran incurred 
transverse myelitis in service.  

Finally, in the "Final BVA Submission," the representative 
contends that the October 1981 RO decision could have granted 
service connection for transverse myelitis because the 
veteran's symptoms in service were similar to symptoms for 
that disorder.  In support of that contention, she cites 
Douglas Kerr, MD, not otherwise identified, for the 
proposition that "back pain with a radicular quality is a 
common and nonspecific early symptom of many patients with 
T[ransverse] M[yelitis]."  She said the reference to Dr. 
Kerr was not intended to "supplement the record in 1981," 
but was merely to emphasize the "characteristic 
manifestations" (quotation marks in the original) of 
transverse myelitis.  A "nonspecific" symptom, however, is 
one not due to any single known cause.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1149 (28th ed. 1994).  The veteran's 
complaints of back pain in service were nonspecific and were 
not linked by military doctors to a pathologic process.  In 
addition, VA examiners said that the veteran's service 
medical records did not include evidence of transverse 
myelitis.  It would be improper for VA adjudicators to 
disregard, or look beyond, the opinions of medical 
professionals of record in 1981, and base decisions on their 
own unsubstantiated opinions which is, in essence, what the 
veteran's representative urges.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

The Board notes that, until his March 1981 statement alleging 
that paraplegia manifested itself before he began airborne 
training, the veteran had adamantly insisted that it was due 
to back or spinal cord injuries.  The history he gave 
examiners may have caused them to focus too heavily on the 
spinal cord, rather than on peripheral nerves, and to 
diagnose transverse myelitis in reliance upon the history he 
gave.  

Notably, the veteran just as adamantly maintains, and is 
supported in this regard by a VA physician, that he does not 
have, and never did have, transverse myelitis.  Instead, he 
contends that he had, in 1981 and in service, axonal 
peripheral polyneuropathy.  Thus, in effect, he contends that 
it was clear and unmistakable error for the RO to refuse, in 
1981, to grant service connection for transverse myelitis, a 
disorder he also adamantly maintains he never had.  It is not 
error as a matter of law for VA to refuse to grant service 
connection for a disability that the claimant does not have.

Finally, the veteran cannot logically contend that the 
October 1981 RO decision was clearly and unmistakably 
erroneous for failing to grant service connection for axonal 
peripheral polyneuropathy-the disorder he has now and, 
apparently, had then-because there was no medical evidence 
of record in October 1981 that he had that disorder.  In sum, 
the veteran contends that the correct facts were not 
considered by the RO in 1981 and, aided by hindsight, his 
contention appears now to be correct.  But that is not clear 
and unmistakable error.  It is only clear and unmistakable 
error if the correct facts, as they were known at the time, 
were not considered by the RO.  Baldwin.  The evidence before 
the RO in 1981 was that the veteran was diagnosed with a 
spinal cord disorder-transverse myelitis-in 1969, some four 
years after his separation from service; his service medical 
records showed vague, nonspecific complaints, but service-
department examiners had not found evidence of pathology.  
There was no current, competent medical evidence that 
connected transverse myelitis to his military service.  Thus, 
the October 1981 decision appears to have been correct on the 
evidence then of record, and it is not clear how the RO could 
have reached a different decision under the law then in 
effect.



ORDER

The October 1981 rating decision was not clearly an 
unmistakably erroneous.



______________________________               
______________________________
      LAWRENCE M. SULLIVAN                                 
	MICHAEL D. LYON
Member, Board of Veterans' Appeals              Member, Board 
of Veterans' Appeals



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



